USCA1 Opinion

	




          June 5, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1204                                    UNITED STATES,                                      Appellee,                                          v.                               SIMON GONZALEZ-MIRANDA,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Lynch, Circuit Judges.                                            ______________                                 ____________________            George D. Hepner, III on brief for appellant.            _____________________            Jay P.  McCloskey, United  States Attorney,  Jonathan R.  Chapman,            _________________                            ____________________        Assistant  U.S. Attorney,  and Margaret  D. McGaughey,  Assistant U.S.                                       ______________________        Attorney, on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.   Defendant-appellant, Simon  Gonzalez-                      __________            Miranda, challenges  the district court's refusal  to grant a            two-level    downward    adjustment    for   acceptance    of            responsibility  to  his sentence  for  violating  8 U.S.C.               1326(a)  and (b)(2)  (illegal  re-entry  after  deportation).            After careful review  of the parties' briefs  and the record,            we  find no  reason to  disturb the  sentence imposed  by the            district court.                      A sentencing court has wide latitude in determining            the propriety of a reduction for acceptance of responsibility            under  U.S.S.G.   3E1.1, and  its finding on  this issue will            normally  be set  aside only  if  clearly erroneous.   United                                                                   ______            States  v. DeLeon  Ruiz, 47  F.3d 452,  455 (1st  Cir. 1995).            ______     ____________            Where, as  here, the defendant's conviction  follows a trial,            the reduction is reserved for  "rare situations" in which the            defendant   may   clearly   demonstrate,  through   pre-trial            statements and conduct, acceptance of responsibility  for his            criminal  conduct.   U.S.S.G.    3E1.1,  Application Note  2;            United States v. Bennett,  37 F.3d 687, 697 (1st  Cir. 1994).            _____________    _______            Clearly demonstrating acceptance of responsibility requires a            show of contrition, id.  at 698, and whether a  defendant has                                ___            made this showing  is a  question of fact,  United States  v.                                                        _____________            Royer, 895 F.2d 28, 29 (1st Cir. 1990).            _____                      Although the  record  shows that  the defendant  on            several occasions prior to trial, as well as during his trial            testimony,  admitted his  guilt, the  record also  shows that                                         -3-            these admissions were  unaccompanied by  such expressions  of            remorse necessary  to  indicate that  the  defendant  clearly            demonstrated an acceptance of responsibility for his criminal            conduct.  The  district court's refusal  to grant a  downward            adjustment  under  U.S.S.G.     3E1.1 was  thus  not  clearly            erroneous.                      Affirmed.  Loc. R. 27.1.                      ________                                         -4-